DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US20030072441, “Kobayashi”).
Re claim 1, Kobayashi discloses a vibration actuator, comprising: 
a fixing body (figs 2a-b, para [0050] & [0052], includes 3 or 4, 6, 12) including any one of a coil 4 or a magnet 3 (figs 1-2b, para [0050], 3 & 4 can switch positions); 
a movable body (figs 2a-b, para [0050] & [0052], includes 3 or 4, 8, 10) including the other one of the coil 4 or the magnet 3 (figs 1-2b, para [0050], 3 & 4 can switch 
an elastic body 2 (figs 2a-b, para [0052]) movably supporting the movable body with respect to the fixing body (figs 2a-b, para [0056]), wherein: 
the coil 4 and the magnet 3 are provided on the fixing body and the movable body such that the magnet 3 is capable of being inserted into and removed from the coil 4 in the vibration direction (figs 2a-b, para [0056]), 
the elastic body 2 is a plate-like elastic body with one end being fixed to the fixing body (fig 2b, @ “A”) and another end being fixed to the movable body (figs 2a-b, end w/ 3, 8 & 10) to support the movable body with a cantilever structure to be capable of reciprocally oscillating in the vibration direction (fig 2b, para [0053] & [0056]), and
the weight 8 and the elastic body 2 are disposed on an opposite side of each other with respect to the other one of the coil 4 or the magnet 3 in a direction intersecting the vibration direction (figs 2a-b & below, the portion of 2 indicated below is on an opposite side of 3 & 4  to 8). 

    PNG
    media_image1.png
    476
    529
    media_image1.png
    Greyscale

Re claim 2, Kobayashi discloses claim 1 as discussed above and further discloses the fixing body includes a casing 12 (figs 2a-b) for housing the movable body to be freely movable (para [0055]); and 
the elastic body 2 is fixed to the fixing body and the movable body along a longitudinal direction of the casing 12 (figs 2a-b), and supports the movable body to be oscillatable in a direction crossing with the longitudinal direction (fig 2a, para [0056]). 
Re claim 3, Kobayashi discloses claim 1 as discussed above and further discloses the casing 12 is in a cuboid shape (figs 2a-b). 
Re claim 4, Kobayashi discloses claim 1 as discussed above and further discloses the elastic body 2 is formed to have a substantially U-shape in sectional view (fig 2b) such that the one end and the other end are isolated and opposed to each other (fig 2b). 
Re claim 8, Kobayashi discloses claim 1 as discussed above and further discloses the fixing body comprises the magnet 3 (fig 1, para [0050], discloses 3 & 4 can switch places); and the movable body comprises the coil 4 surrounding the magnet 3 (fig 1, para [0050]). 
Re claim 9, Kobayashi discloses claim 1 as discussed above and further discloses the fixing body comprises the coil 3 (figs 2a-b); and the movable body comprises the magnet 3 to be located in the coil 4 (figs 2a-b). 
Re claim 10, Kobayashi discloses claim 1 as discussed above and further discloses wearable terminal, comprising the vibration actuator according to claim 1 mounted thereon (para [0056], discloses actuator employed in pagers & portable phones which can be worn on a belt by a clip or holder). 
Re claim 11, Kobayashi discloses claim 1 as discussed above and further discloses an incoming notification function device 5 (fig 2b, para [0053] & [0055]-[0056]), comprising the vibration actuator according to claim 1 mounted thereon (fig 2b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kim (US20150328664, “Kim”).
Re claim 5, Kobayashi discloses claim 1 as discussed above is silent with respect to: 
the movable body comprises a contact making contact with the fixing body and transmitting vibrations when the movable body oscillates; and 
the contact part is a damper that eases impact of the contact. 
Kim discloses the movable body comprises a contact part 240 (figs 1-2, para [0076], 240 on 300) making contact with the fixing body 110 (fig 2, para [0075]) and transmitting vibrations when the movable body oscillates (para [0075], 240 prevents 300 from colliding w/ 110 & since 240 contacts 110 any vibration caused by this will be transmitted during oscillation); and 
the contact part 240 is a damper that eases impact of the contact (para [0076], as implied by “damper”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the movable body of Kobayashi with a contact making contact with the fixing body and transmitting vibrations when the movable body oscillates; and the contact part is a damper that eases impact of the contact, as disclosed by Kim, in order to prevent collisions with the fixing body, as taught by Kim (para [0075])
	
Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
Applicant argues that Kobayashi does not disclose the weight and the elastic body are disposed on an opposite side of each other with respect to the other one of the coil or the magnet in a direction intersecting the vibration direction (pg 7, last five paragraphs to pg 8, 1st – 2nd paragraphs). Examiner disagrees.
As seen in annotated fig. 2b above in claim 1, Kobayashi discloses at least a portion of 2 that is opposite to weight 8 with respect to the magnet 3 or coil 4.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834